DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060078998 A1 Puskas; Robert et al. (hereafter Puskas) , and further in view of US 20030096302 A1 Yguerabide, Juan et al. (hereafter Yguerabide) and further in view of US 20130022758 A1 Trottier.
Regarding claim 1, Puskas discloses A method for inspecting particles in a liquid beneficial agent contained within a container, the liquid beneficial agent comprising photoluminescent particles (Fig.1), the method comprising: selectively illuminating at least a portion of the liquid beneficial agent contained within the container using an excitation beam  configured to excite the photoluminescent particles in the liquid beneficial agent (Fig.2, [34], [134], [142], [229], wherein a particle sample with fluorescent label or fluorescent detection being subjected to a selected  EM radiation is the photoluminescent particle in beneficial agent (antibody), and the sample is in interrogation spaces with aqueous) to emit an emission light comprising an intrinsic photoluminescence of the photoluminescent particles ( [117], wherein the excited labeled fluorescent particle emits a detectable light with intrinsic property of fluorescence ).
Puskas fails to discloses filtering the illuminated portion of the liquid beneficial agent to transmit the emission light and block the scattered excitation light; obtaining an image of the filtered emission light; analyzing image data representing the image of the filtered emission light, using a data processor, to detect regions of the image representing the intrinsic photoluminescence of the photoluminescent particles; measuring an intensity of the regions of the image representing the intrinsic photoluminescence of the photoluminescent particles using the data processor; determining a size or number of the photoluminescent particles, using the data processor, from the measured intensity of the regions of the image representing the intrinsic photoluminescence of the photoluminescent particles; and rejecting the liquid beneficial agent if the size or number of the photoluminescent particles exceeds a predetermined threshold. 
However, Yguerabide teaches filtering the illuminated portion of the liquid beneficial agent to transmit the emission light and block the scattered excitation light ([469]); obtaining an image of the filtered emission light ([472]); analyzing image data representing the image of the filtered emission light, using a data processor, to detect regions of the image representing the intrinsic photoluminescence of the photoluminescent particles (Fig.33, [544]); measuring an intensity of the regions of the image representing the intrinsic photoluminescence of the photoluminescent particles using the data processor ( [544]); determining a size or number of the photoluminescent particles, using the data processor, from the measured intensity of the regions of the image representing the intrinsic photoluminescence of the photoluminescent particles ([544]); and Trottier teaches rejecting the liquid beneficial agent if the size or number of the photoluminescent particles exceeds a predetermined threshold ([03]-04]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Puskas, Yguerabide and Trottier before him/her, to modify the method for inspecting particles in a liquid beneficial agent contained within a container disclosed by Puskas include the solutions in the same field of endeavor of Yguerabide and Trottier, in order to meet the need for easy to use, quantitative, multi-analyte, and inexpensive procedures and instruments for the detection of analytes, as taught by Yguerabide and provide high efficiency conversion apparatus using luminescent materials, as taught by Trottier. 
Regarding claims 2, 7, Yguerabide teaches The method of claim 1, further comprising positioning an image detector orthogonally to the excitation beam and obtaining the image of the filtered emission light using the image detector ([144]).
Regarding claims 3, 8, Yguerabide teaches The method of claim 1, further comprising positioning an image detector in line with the excitation beam and obtaining the image of the filtered emission light using the image detector ([768]).
Regarding claims 4, 9, Yguerabide teaches The method of claim 1, wherein the emission light is filtered using an optical filter disposed between the container and an image detector, the optical filter selected to isolate the intrinsic photoluminescence and block the scattered excitation light, wherein the image detector comprises a camera sensitive to UV or visible wavelengths, and wherein the camera comprises a microscope lens corresponding to the UV or visible wavelengths ( [402], [816]).
Regarding claims 5, 10, Trottier teaches The method of claim 1, further comprising determining a number or mass of photoluminescent monomers forming aggregate photoluminescent particles, and rejecting the liquid beneficial agent if the number or mass of photoluminescent monomers forming the aggregate photoluminescent particles exceeds a threshold ([44]).
Regarding claim 6, see the rejection for claim 1.
Regarding claim 11, Puskas discloses A method for inspecting particles in a liquid beneficial agent contained within a container, the liquid beneficial agent comprising photoluminescent particles and other particles ([86], [142], [229]), the method comprising: selectively illuminating at least a portion of the liquid beneficial agent contained within the container using an excitation beam configured to excite the photoluminescent particles in the liquid beneficial agent to emit an emission light comprising an intrinsic photoluminescence of the photoluminescent particles (Fig.2, [34], [134], [142], [229]), the illuminated portion of the liquid beneficial agent comprising the emission light and scattered excitation light comprising light scattered from the photoluminescent particles and light scattered from the other particles ([193]); filtering the illuminated portion of the liquid beneficial agent using a second filter configured to transmit the emission light and block the scattered excitation light ([115]); obtaining a second image of the illuminated portion of the liquid beneficial agent from the second filter ([115]); determine a size, number or total mass of the photoluminescent particles and a size, number or total mass of the other particles ([216]).
Puskas fails to disclose filtering the illuminated portion of the liquid beneficial agent using a first filter configured to block the emission light and transmit the scattered excitation light; obtaining a first image of the illuminated portion of the liquid beneficial agent from the first filter; analyzing image data representing the first and second images of the illuminated portion of the liquid beneficial agent, using a data processor; and Trottier teaches rejecting the liquid beneficial agent if the size, number, or total mass of the photoluminescent particles or the size, number or total mass of the other particles is above a predetermined threshold.
However, Yguerabide teaches filtering the illuminated portion of the liquid beneficial agent using a first filter configured to block the emission light and transmit the scattered excitation light ([402]); obtaining a first image of the illuminated portion of the liquid beneficial agent from the first filter ([144], [172]); analyzing image data representing the first and second images of the illuminated portion of the liquid beneficial agent, using a data processor ([446]); and Trottier teaches rejecting the liquid beneficial agent if the size, number, or total mass of the photoluminescent particles or the size, number or total mass of the other particles is above a predetermined threshold ([03]-[04]).
Regarding claim 16, see the rejection for claim 11.
Regarding claims 13, 18, Yguerabide teaches The method of claim 11, wherein analyzing the image data comprises determining a particle concentration and a total image intensity value from the image data representing the first image and determining a total particle intensity from the image data representing the second image ([46]).
Regarding claims 14, 19, Yguerabide teaches The method of claim 11, wherein analyzing the image data comprises determining a size, number or total mass of all particles in the liquid beneficial agent using the image data representing the first image and determining the size, number or total mass of the photoluminescent particles using the data representing the second image, whereby the size, number or total mass of the other particles is determined as a difference between the size, number or total mass of all particles and the size, number or total mass of the photoluminescent particles ([672]).
Regarding claims 15, 20, Yguerabide teaches The method of claim 11, further comprising rotating or translating the container relative the excitation beam to obtain first and second images of different regions of the liquid beneficial agent ([579]).
Claims 12, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Puskas, and further in view of Yguerabide and Trottier, and further in view of US 20170143811 A1 HOGSET; Anders et al. (hereafter Hogset).
Regarding claims 12, 17, Hogset discloses The method of claim 11, wherein the excitation beam has a wavelength within a range of an excitation band of the photoluminescent particles and within a range of a transmission band of the container ([139]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Puskas, Yguerabide, Trottier and Hogset before him/her, to modify the method for inspecting particles in a liquid beneficial agent contained within a container disclosed by Puskas include the solutions in the same field of endeavor of Yguerabide, Trottier and Hogset, in order to meet the need for easy to use, quantitative, multi-analyte, and inexpensive procedures and instruments for the detection of analytes, as taught by Yguerabide and provide high efficiency conversion apparatus using luminescent materials, as taught by Trottier, and provide improved and safer ways of preventing and treating melanoma, as taught by Hogset.



Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 20030098421 A1, US 20110036995 A1, US 20120135454 A1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/               Primary Examiner, Art Unit 2487